183 F.2d 996
87 U.S.App.D.C. 418
Helen R. BRYAN, Appellantv.UNITED STATES of America, Appellee.Ernestina G. FLEISCHMAN, Appellantv.UNITED STATES of America, Appellee.
Nos. 9851, 9852.
United States Court of Appeals District of Columbia Circuit.
Decided July 10, 1950.Writ of Certiorari Denied Oct. 23, 1950.See 71 S. Ct. 89.

Before EDGERTON, PRETTYMAN, and PROCTOR, Circuit Judges.
On the mandates of the Supreme Court.
PER CURIAM.


1
In reversing our judgments and remanding these cases to us for further proceedings, the Supreme Court did not pass upon contentions of the appellants that had not been passed upon by this court.  United States v. Bryan, 339 U.S. 323, 343, 70 S. Ct. 724; United States v. Fleischman, 339 U.S. 349, 365, 70 S. Ct. 739.  But substantially the same contentions have been overruled by the Supreme Court or by this court in other cases.  Dennis v. United States, 339 U.S. 162, 70 S. Ct. 519; Barsky v. United States 83, U.S.App.D.C. 127, 167, F.2d 241, certiorari denied, 334 U.S. 843, 68 S. Ct. 1511, 92 L. Ed. 1767, rehearing denied, 339 U.S. 971, 70 S. Ct. 1001; Kamp v. United States, 84 U.S.App.D.C. 187, 176 F.2d 618, certiorari denied, 339 U.S. 957, 70 S. Ct. 977.  The judgments of the District Court are therefore affirmed.